Citation Nr: 1231981	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher rating for squamous cell carcinoma residual of left lower leg scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for squamous cell carcinoma scars residuals of inner left nasal area lesion, left forearm, right forearm, and lateral chest wall.

3.  Entitlement to an initial higher rating for squamous cell carcinoma residual of left back, evaluated as 10 percent disabling from April 19, 2011, and evaluated noncompensably disabling prior to that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran had active duty service from July 1944 to July 1946 and from June 1951 to August 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a left lower leg scar (as a residual of squamous cell carcinoma) and assigned a 10 percent rating, and separately granted service connection for scars (as residuals of squamous cell carcinoma) of the inner left nasal area lesion, left forearm, right forearm, lateral chest wall, and left back and assigned a noncompensable rating.  A Board hearing was held at the local RO in December 2010.  

This matter was remanded by the Board in March 2011 for further development.  Subsequently, in a June 2012 rating decision the RO granted a separate 10 percent rating for the left back scar from April 19, 2011.  Accordingly, the issues have been recharacterized, above, to reflect that award.

The Board notes that the issue of entitlement to an increased rating for the Veteran's service-connected bronchitis was also on appeal and addressed in an August 2009 statement of the case.  However, the Veteran failed to file a timely substantive appeal with respect to this issue.  Thus, this issue is no longer in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher initial ratings for his multiple squamous cell carcinoma residual scars.  

After reviewing the claims file, the Board observes that additional medical evidence pertinent to the issues on appeal, including April 23, 2012, private treatment involving four separate skin surgeries, remains outstanding.  In a July 2012 written statement the Veteran reported, "I had 2 more skin surgeries (cancer) recently" and provided a billing summary of the April 2012 treatment.  This treatment occurred after the most recent VA examination in April 2011 (it is noted that a May 2012 addendum to that examination report was for an opinion only and did not include a medical examination).

In addition, a review of recent VA treatment records on Virtual VA (VA's electronic records database) reveals that on January 23, 2012, and again on May 11, 2012, non-VA notes were scanned into CPRS (Computerized Patient Record System).  However, these records are not able to be reviewed by the Board.  To the extent that they contain evidence pertinent to the matters on appeal, copies of these non-VA notes should be associated with the claims folders. 

Accordingly, these issues must be returned to the RO in order to obtain relevant private treatment records and for a new examination.  VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony and the private treatment records, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's residual scars.

Lastly, the Veteran filed his current claim in March 2008.  The Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  However, in the instant case, the Veteran has requested that the new criteria be considered.  Accordingly, when considering the claim on remand, the RO should consider whether higher ratings are warranted both under the old criteria for scars under 38 C.F.R. § 4.118 (prior to October 23, 2008) as well as the new criteria under 38 C.F.R. § 4.118 (effective October 23, 2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Associate hard copies of any relevant non-VA notes scanned into CPRS (Computerized Patient Record System) on January 23, 2012, and May 11, 2012. 

2. After obtaining any necessary authorization from the Veteran, obtain any relevant treatment records developed since June 2010, including all records of treatment on April 23, 2012, from Myrtle Beach Dermatology, 4573 Oleander Drive, Myrtle Beach, SC  29577.

3. Then, schedule the Veteran for an appropriate VA examination to ascertain the severity of his squamous cell carcinoma residual scars.  The claims file must be made available to the examiner for review.  All examination findings should be reported to allow for application of both the old and new VA rating criteria for scars.

4. Thereafter, the RO should consider the evidence on appeal, to specifically include all evidence received since the most recent supplemental statement of the case, and readjudicate the issues on appeal.  The RO should consider both the old and new VA rating criteria for scars and ensure that all of the Veteran's residual scars are appropriately addressed and rated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



